DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 07/25/2022 that prior art Clubb and Clubb as modified by Salahieh would not disclose the radiopaque element being separate from and attached to the filter element. New rejections with respect to  Kusleika as modified by Salahieh and Kusleika as modified by Stinson and Amplatz have been a made below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 30-32, 34, 41, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,325,815 to Kusleika in view of U.S. Patent Publication 2005/01010987 to Salahieh.
As to claim 21, Kusleika discloses a device comprising a filter element comprising a mesh (50, figure 1, col. 3 ll. 65-col. 4 ll. 12), the filter element being expandable from a collapsed configuration when restrained to an expanded configuration when unrestrained (col. 4 ll. 17-23), wherein the filter element defines a cavity having an opening (56, figure 2), an elongate support member (20), a proximal marker (65, col. 3 ll. 64-65, col. 6 ll. 12-30) disposed on the elongate support member and slideable with respect to the elongate support member, a distal marker (60, col. 3 ll. 4-65, col. 6 ll. 12-30) disposed on the elongate support member and slideable with respect to the elongate support member, wherein the mesh of the filter is attached to the proximal and distal markers (figure 2, col. 3 ll. 63-65, col. 5 ll. 11-19), wherein the elongate support member comprises a stop (40) between the proximal and distal markers that limits the movement of proximal and distal markers but is silent about a radiopaque element comprising at least two discontinuous loop segments extending around a perimeter of the opening, the radiopaque element being separate from and attached to the filter element. Of note: without further limitations with respect to the proximal/distal directions, the marker 65 can be the distal marker and marker 60 can be the proximal marker. This alternative directional interpretation can be applied for dependent claims 23.
Salahieh teaches a similar device (radiopaque filter, abstract, paragraph 16) having a radiopaque element (26, figure 1,2) comprising at least two discontinuous loop segments extending around a perimeter of the opening, wherein the radiopaque element is separate from and attached to a filter element ( paragraph 16, figure 1, 2) for the purpose of determining the location of the loop/opening. Salahieh teaches a radiopaque coil can be wound a portion of the loop (opening) and allows the function of providing a bright image for the user. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the radiopaque coil of Salahieh attached to the filter opening of Kusleika in order for allowing the user to determine the location of the opening.
As to claim 22, with the device of Kusleika and Salahieh above, Kusleika discloses the opening is a proximal facing opening (figure 2). If the marker 65 is a proximal marker, than the opening can be a proximal facing marker.
As to claim 23, with the device of Kusleika and Salahieh above, Kusleika discloses the opening is a distal facing opening (figure 7a,b). If the marker 65 is a distal marker, than the opening can be a distal facing marker. 
As to claim 24, with the device of Kusleika and Salahieh above, Salahieh further teaches the at least two discontinuous loop segments are interwoven into the mesh (paragraph 16). The radiopaque coils are wound about the filter loop. Since the coils are wound about the loop, the coils can be interpreted to be interwoven into the mesh. 
As to claim 25, 26, with the device of Kusleika and Salahieh above, Salahieh further teaches discloses the at least two discontinuous loop segments extend around an outer/inner perimeter of the opening (paragraph 16). Since the coils are wound about the loop, the coil will extend around the outer and inner perimeter of the opening.
As to claim 27, with the device of Kusleika and Salahieh above, Salahieh further teaches the at least two discontinuous loop segments comprise gold plated tungsten wires (paragraph 16).
As to claim 28, with the device of Kusleika and Salahieh above, Salahieh further teaches at least one discontinuous loop segment of the at least two discontinuous loop segments is coiled (paragraph 16). 
As to claim 30-32, with the device of Kusleika and Salahieh above, Salahieh further teaches that the radiopaque coil will extend around the opening where each coil extends around what would seem to be a 25% (reading on or rendering obvious the range of 5-40/50 %) of the loop 20 (figure 1-3) for the purpose of aiding the user to determine the location of the opening (paragraph 16). As seen in figure 1, 2, the two coils have a gap on the bottom side of the loop 20 which can be proximate to the elongate support member.
As to claim 34, with the device of Kusleika and Salahieh above, Kusleika disclose the mesh comprises braided metal strands (col. 5 ll. 18, 13).
As to claim 41, with the device of Kusleika and Salahieh above, Salahieh further teaches at least one discontinuous loop segment of the at least two discontinuous loop segments comprises a wire twisted around the mesh (paragraph 16).
As to claim 42, with the device of Kusleika and Salahieh above, Salahieh further teaches the wire comprises coiled ends (paragraph 16).
Claims 21-27, 29, 34, 41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,325,815 to Kusleika in view of U.S. Patent 6,251,135 to Stinson and in view of U.S. Patent 6,468,301 to Amplatz.
As to claim 21, Kusleika discloses a device comprising a filter element comprising a mesh (50, figure 1, col. 3 ll. 65-col. 4 ll. 12), the filter element being expandable from a collapsed configuration when restrained to an expanded configuration when unrestrained (col. 4 ll. 17-23), wherein the filter element defines a cavity having an opening (56, figure 2), an elongate support member (20), a proximal marker (65, col. 3 ll. 64-65, col. 6 ll. 12-30) disposed on the elongate support member and slideable with respect to the elongate support member, a distal marker (60, col. 3 ll. 4-65, col. 6 ll. 12-30) disposed on the elongate support member and slideable with respect to the elongate support member, wherein the mesh of the filter is attached to the proximal and distal markers (figure 2, col. 3 ll. 63-65, col. 5 ll. 11-19), wherein the elongate support member comprises a stop (40) between the proximal and distal markers that limits the movement of proximal and distal markers but is silent about a radiopaque element comprising at least two discontinuous loop segments extending around a perimeter of the opening, the radiopaque element being separate from and attached to the filter element. Of note: without further limitations with respect to the proximal/distal directions, the marker 65 can be the distal marker and marker 760 can be the proximal marker. This alternative directional interpretation can be applied for dependent claims 23.
Stinson teaches a similar device (radiopaque markers for implantable endoprosthesis, abstract, paragraph 16) having a radiopaque element (24, figure 12) comprising at least two discontinuous loop segments (figure 12, col. 14 ll. 39-42), the radiopaque element is separate from and attached to a filter element (26, paragraph 16, figure 1, 2) for the purpose of allowing custom marking and visualization of the device. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the radiopaque loop of Stinson attached to the filter of Kusleika in order for allowing custom marking and visualization of the device. However, Kusleika as modified by Stinson is silent about the radiopaque element extends around a perimeter of the opening. 
Amplatz teaches a similar device (collapse media device, abstract) having markers attached to the perimeter of the openings (figure 1, col. 8 ll. 63-col. 9 ll. 3)  for the purpose of allowing accurate determination of the orientation of opening. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the radiopaque elements of Stinson extending around the perimeter of the opening of Kusleika in order for allowing accurate determination of the orientation of opening.
As to claim 22, with the device of Kusleika, Stinson, and Amplatz, above, Kusleika discloses the opening is a proximal facing opening (figure 2). If the marker 65 is a proximal marker, than the opening can be a proximal facing marker.
As to claim 23, with the device of Kusleika, Stinson, and Amplatz, above, Kusleika discloses the opening is a distal facing opening (figure 7a,b). If the marker 65 is a distal marker, than the opening can be a distal facing marker. 
As to claim 24, with the device of Kusleika, Stinson, and Amplatz, above, Stinson further teaches the at least two discontinuous loop segments are interwoven into the mesh (figure 12). The radiopaque loops are wound about the filter. Since the loop are wound about the filter, the coils can be interpreted to be interwoven into the mesh. 
As to claim 25, 26, with the device of Kusleika, Stinson, and Amplatz, above, Stinson further teaches the at least two discontinuous loop segments extend around an outer/inner perimeter of the opening (figure 12). Since the loops are wound about the filter, the coil will extend around the outer and inner perimeter of the opening.
As to claim 27, with the device of Kusleika, Stinson, and Amplatz, above, Stinson further teaches the at least two discontinuous loop segments comprise gold plated tungsten wires (col. 14 ll. 58-62).
As to claim 29, with the device of Kusleika, Stinson, and Amplatz, above, Stinson further teaches at least one discontinuous loop segment of the at least two discontinuous loop segments is not coiled (col. 14 ll. 40-44, figure 12). The loops as seen can be interpreted to be not coiled since it is just a loop. 
As to claim 34, with the device of Kusleika, Stinson, and Amplatz above, Kusleika disclose the mesh comprises braided metal strands (col. 5 ll. 18, 13).
As to claim 41, with the device of Kusleika, Stinson, and Amplatz, above, Stinson further teaches at least one discontinuous loop segment of the at least two discontinuous loop segments comprises a wire twisted around the mesh (figure 12).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,325,815 to Kusleika in view of U.S. Patent Publication 2005/01010987 to Salahieh as applied to claims 21-28, 30-32, 34, 41, 42 above, and further in view of U.S. Patent Publication 2004/0153118 to Clubb.
As to claim 33, Kusleika as modified by Salahieh discloses the device above but is silent about the mesh comprises a polymer film defining holes 
Clubb teaches a similar device (filtering device, abstract) having a mesh comprising a polymer film defining holes (paragraph 36) for the purpose of using a suitable flexible material with pores. It would have been obvious to one of ordinary skill in the art at the time of the invention to substructure the mesh having a film defining of holes of Clubb as the mesh of the Kusleika as modified by Salahieh in order for using a suitable flexible material with pores.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,325,815 to Kusleika in view of U.S. Patent 6,251,135 to Stinson and in view of U.S. Patent 6,468,301 to Amplatz as applied to claims 21-27, 29, 34, 41 above, and further in view of U.S. Patent Publication 2004/0153118 to Clubb.
As to claim 33, Kusleika as modified by Stinson and Amplatz discloses the device above but is silent about the mesh comprises a polymer film defining holes 
Clubb teaches a similar device (filtering device, abstract) having a mesh comprising a polymer film defining holes (paragraph 36) for the purpose of using a suitable flexible material with pores. It would have been obvious to one of ordinary skill in the art at the time of the invention to substructure the mesh having a film defining of holes of Clubb as the mesh of the Kusleika as modified by Stinson and Amplatz in order for using a suitable flexible material with pores
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771